United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2413
                                   ___________

Anthony Pratt,                         *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the District
Corrections Corporation of America;    * of Minnesota.
Darren Swenson; Wangeler, Assistant *
Warden; Jeff Berger; D. Engelbrecht; *          [UNPUBLISHED]
Barry Brace; Marcia Wellnitz; Patrick *
O’Malley,                              *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: December 29, 2004
                                Filed: February 14, 2005
                                 ___________

Before WOLLMAN, McMILLIAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.            ___________

PER CURIAM.

       Inmate Anthony Pratt, who practices the Islam religion, appeals from the
district court’s dismissal of his pro se 42 U.S.C. § 1983 complaint in which he sought
compensatory damages for his “severe and emotional psychological injuries,” as well
as declaratory and injunctive relief. He alleged that Corrections Corporation of
America (CCA) on behalf of Prairie Correctional Facility (PCF), and various CCA-
PCF officials, violated his rights under the Religious Freedom Restoration Act
(RFRA) and the First, Fifth, and Fourteenth Amendments, by denying his repeated
requests for special “Halal” meals. The district court dismissed the complaint,
concluding that (1) Mr. Pratt’s claims for injunctive and declaratory relief were moot,
because he was no longer incarcerated at PCF and had not alleged facts showing that
CCA dictated his dietary options while he was at PCF; and (2) Mr. Pratt could not
recover damages based on his alleged mental and emotional injuries, because he
failed to allege a physical injury as required by 42 U.S.C. § 1997e(e). The court also
denied Mr. Pratt leave to proceed in forma pauperis (IFP) on appeal. We grant IFP
status, and reverse.

        According to the complaint, Mr. Pratt’s Islam religion requires that he adhere
to a Halal diet: permitted foods include non-animal products and special Halal meat,
i.e., red meat, chicken, or turkey from animals that were blessed in the name of Allah
before their slaughter. Sometime in 2002, the Wisconsin Department of Corrections
(WDOC) transferred Mr. Pratt to PCF, a privately-owned CCA facility in Minnesota.
To accommodate Mr. Pratt’s sincerely held beliefs of a Halal dietary standard, PCF
agreed to offer him special vegetarian meals; these meals did not contain Halal meat.
Mr. Pratt complained to PCF that the vegetarian meals did not provide him with the
requisite calories, protein, calcium, vitamins, or iron for a balanced diet. He
complained further that he had lost 30 pounds on the diet, which he estimated
included only 840 of the 2,000 required daily calories. PCF responded that it would
contact WDOC about a Halal diet. Several months later, PCF advised Mr. Pratt that
WDOC had declined to authorize a special Halal diet, and WDOC internal procedures
did not include a Halal food diet for Muslim inmates; and that Mr. Pratt would
receive only the vegetarian meals. At some point after Mr. Pratt filed this lawsuit,
CCA moved him from PCF to its North Fork Correctional Facility (NFCF) in
Oklahoma. Mr. Pratt immediately alerted the court that NFCF officials were utilizing
the same “blanket practice” to deny him Halal meals, and that all CCA facilities
should be included as defendants in this suit. He attached a copy of his most recent



                                         -2-
request to NFCF for Halal meals, as well as a copy of NFCF’s response, which stated
that “no Halal or Kosher diet” was available.

       Initially, we note the district court was required to consider the allegations not
only in Mr. Pratt’s pro se complaint, but also in his motion to amend, his response to
defendants’ motion to dismiss, and the attachments to those pleadings. See Fed. R.
Civ. P. 10(c) (“A copy of any written instrument which is an exhibit to a pleading is
a part thereof for all purposes.”); Anthony v. Runyon, 76 F.3d 210, 214 (8th Cir.
1996) (district court erred in not considering new allegations in response to motion
to dismiss simply because they did not come in form of amended complaint).
Mr. Pratt’s complaint should not have been dismissed for failure to state a claim
unless it appeared beyond doubt that he could prove no set of facts to support a claim
which would entitle him to relief. See Conley v. Gibson, 355 U.S. 41, 45-46 (1957).

       We agree with the district court that Mr. Pratt’s claims for injunctive and
declaratory relief against the individual PCF officials were rendered moot by his
transfer to NFCF. However, his similar claims against CCA are not moot, because
Mr. Pratt remains in the custody and control of CCA as an NFCF inmate, and he
alleged that PCF officials were not acting on their own but were carrying out CCA
policy when they denied him Halal meals. Further, Mr. Pratt alleged in his motion
to amend that NFCF officials were operating under the same blanket practice; and in
response to defendants’ motion to dismiss, he attached correspondence from NFCF
advising him that a Halal diet was unavailable. See Randolph v. Rodgers, 170 F.3d
850, 856-57 (8th Cir. 1999) (inmate suing Missouri Department of Corrections
(MDOC) and various MDOC officials for denying him sign-language interpreter at
disciplinary hearings was entitled to injunction against MDOC despite his transfer to
new MDOC facility during course of lawsuit; inmate remained under control of
MDOC, which controlled both MDOC facilities and funding necessary to provide
sign language interpreter); Sanders v. Sears, Roebuck & Co., 984 F.2d 972, 975-76
(8th Cir. 1993) (corporation acting under color of state law may be liable only if

                                          -3-
policy, custom, or action by those who represent official policy inflicts injury
actionable under § 1983); Iron Cloud v. Sullivan, 984 F.2d 241, 243 (8th Cir. 1993)
(mootness test).

       We also disagree with the district court’s conclusion that Mr. Pratt did not
satisfy the physical-injury requirement of section 1997e(e). See 42 U.S.C. § 1997e(e)
(no federal civil action may be brought by prisoner for mental or emotional injury
without prior showing of physical injury); Royal v. Kautzky, 375 F.3d 720, 723 (8th
Cir. 2004) (§ 1997e(e) applies to all prisoner federal civil actions, including those
brought under First Amendment). He alleged in a grievance attached to his
complaint, as well as in response to the motion to dismiss, that his vegetarian meals
lacked adequate nutritional value and caused him to lose 30 pounds. See Mitchell v.
Horn, 318 F.3d 523, 534-36 (3d Cir. 2003) (§ 1997e(e) requires physical injury that
is less than significant but more than de minimis; reversing where inmate alleged
deprivation of food, drink, and sleep, because physical injuries could result from such
deprivation).

       Finally, we note the magistrate judge commented below that Mr. Pratt’s
reliance on RFRA was misplaced, because RFRA was largely invalidated by the
Supreme Court in City of Boerne v. Flores, 521 U.S. 507, 532-36 (1997). If on
remand the district court concludes that Mr. Pratt indeed cannot rely on RFRA in
these circumstances, we instruct the court to consider the RFRA claim under RFRA’s
successor statute, the Religious Land Use and Institutionalized Persons Act
(RLUIPA), 42 U.S.C. § 2000cc. See Murphy v. Mo. Dep’t of Corr., 372 F.3d 979,
987-88 (8th Cir.) (Congress passed RLUIPA to re-institute some of protections of
RFRA), cert. denied, 125 S. Ct. 501 (2004); cf. Wyatt v. Terhune, 315 F.3d 1108,
1115-16 (9th Cir.) (remanding to allow inmate to plead RLUIPA claim, where court
had dismissed RFRA claim based on Flores, and while appeal was pending, Congress
passed RLUIPA), cert. denied, 540 U.S. 810 (2003).



                                         -4-
       Accordingly, we reverse and remand for further proceedings consistent with
this opinion.
                      ______________________________




                                       -5-